Citation Nr: 1003938	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-37 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a cervical 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to service connection for tendonitis of the 
legs.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to April 
1976 and from May 1976 to September 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appeal is now under the 
jurisdiction of the RO in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a sinus disorder, a 
cervical disorder, a back disorder, and a skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss.

2.  The Veteran does not have bilateral tinnitus.

3.  The Veteran does not have a right shoulder disorder.

4.  The Veteran does not have tendonitis of the legs.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).

3.  A right shoulder disorder was not incurred in or 
aggravated by service and arthritis of the shoulder may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).

4.  Tendonitis of the legs was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
September 2005.  The letter advised the Veteran of the 
criteria for service connection and what evidence VA would 
attempt to obtain.  The Veteran was also notified of the 
types of evidence that might be relevant to support the 
claims.  The duty to notify as to the claim for service 
connection is met.  While the Veteran was not advised as to 
disability evaluations and effective dates, the Board finds 
that this error is harmless, as service connection is denied 
herein.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  The Veteran was not 
afforded VA medical examination, but no such examinations are 
necessary, as there is no evidence that the Veteran has been 
diagnosed with any of the claimed disorders.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.



Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.  Hearing Loss and Tinnitus

The Veteran's hearing was normal at entrance and no hearing 
loss or tinnitus were noted at discharge.  Despite numerous 
medical complaints in service, the Veteran never once 
complained about hearing loss or tinnitus.  Post-service 
medical records from 2000 forward have been reviewed, and 
these contain no evidence of hearing loss or tinnitus, though 
the Veteran was seen regularly at various VA medical centers 
and at a private facility.

Where the medical evidence establishes that a Veteran does 
not currently have a diagnosed disability, service 
connection is not authorized under the statues governing 
Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Unfortunately, there is no current medical 
diagnosis of hearing loss or tinnitus upon which service 
connection can be granted.

The Veteran is certainly competent to testify as to his own 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  However, his testimony alone, without the support 
of a medical opinion as to diagnosis, is not sufficient 
evidence to grant his claim.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The preponderance of the evidence is against the Veteran's 
claim for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.

2.  Right Shoulder Disorder

The Veteran's right shoulder was normal at entrance.  The 
Veteran was seen several times during service for problems 
with his right shoulder, which was dislocated in service.  
However, post-service medical records from 2000 forward have 
been reviewed, and these contain no evidence of a current 
right shoulder disorder.  The Veteran has been seen numerous 
times for problems with his left shoulder, and even underwent 
surgery on the left shoulder.  Despite being seen frequently 
for this and other medical problems, the Veteran has not 
complained about his right shoulder since service.

Again, where the medical evidence establishes that a Veteran 
does not currently have a diagnosed disability, service 
connection is not authorized under the statues governing 
Veterans' benefits.  Brammer, supra, Rabideau, supra.  
Unfortunately, there is no current medical diagnosis of a 
right shoulder disorder upon which service connection can be 
granted.

The Veteran is certainly competent to testify as to his own 
symptoms.  See Barr v. Nicholson, supra.  However, his 
testimony alone, without the support of a medical opinion as 
to diagnosis, is not sufficient evidence to grant his claim.  
Espiritu, supra.

The preponderance of the evidence is against the Veteran's 
claim for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.

3.  Tendonitis of the Legs

The Veteran's legs were normal at entrance.  The Veteran was 
seen several times for sprained ankles and a fractured fibula 
during service, but no other leg complaints.  Post-service 
medical records from 2000 forward have been reviewed, and 
these contain no evidence of a current leg disorder.  Despite 
being seen frequently for other medical problems, the Veteran 
has not complained about his ankles or legs since service.

Again, where the medical evidence establishes that a Veteran 
does not currently have a diagnosed disability, as such, 
service connection is not authorized under the statues 
governing Veterans' benefits.  Brammer, supra, Rabideau, 
supra.  Unfortunately, there is no current medical diagnosis 
of tendonitis or any other leg disorder upon which service 
connection can be granted.

The Veteran is certainly competent to testify as to his own 
symptoms.  See Barr v. Nicholson, supra.  However, his 
testimony alone, without the support of a medical opinion as 
to diagnosis, is not sufficient evidence to grant his claim.  
Espiritu, supra.

The preponderance of the evidence is against the Veteran's 
claim for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for a right shoulder disorder is denied.

Service connection for tendonitis of the legs is denied.


REMAND

A remand is required to determine the nature and the 
etiologies of the Veteran's sinus disorder, cervical 
disorder, back disorder, and skin disorder.  The Veteran is 
currently diagnosed with all of these disorders and service 
treatment records show treatment for these disorders.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Additional VCAA notice must be 
provided to the Veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the Veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the following: a sinus 
disorder, a cervical disorder, a back 
disorder, and a skin disorder.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical.  All relevant 
diagnoses should be assigned.  The 
examiner should offer an opinion as to 
whether (a) a sinus disorder, (b) a 
cervical disorder, (c) a back disorder, 
or (d) a skin disorder.  Had its onset 
in service, is related to service, or 
was aggravated by service or a service-
connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, 
the claims for service connection for a 
sinus disorder, a cervical disorder, a 
back disorder, and a skin disorder 
should be readjudicated.  If the claim 
remains denied, a supplemental 
statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


